Citation Nr: 0502358	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-10 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
the veteran's lumbosacral facet syndrome, with degenerative 
joint disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection, with a 10 
percent initial rating, for a low back disability.  The 
veteran responded by filing a November 1997 Notice of 
Disagreement regarding his assigned disability rating, and 
was sent a December 1997 Statement of the Case.  He then 
filed a February 1998 VA Form 9, perfecting his appeal of 
this issue.  In December 1998, he testified at the RO before 
a decision review officer.  The veteran also requested a 
personal hearing at the RO before a member of the Board.  
Such a hearing was scheduled for November 2004, but he failed 
to report on the scheduled date.  Accordingly, the Board will 
adjudicate the veteran's appeal as if the hearing request had 
been withdrawn.  38 C.F.R. § 20.704(d) (2002).  

During the course of this appeal, the veteran's disability 
rating for his low back disability has been increased from 10 
to 40 percent. However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the rating criteria for 
the evaluation of spinal disabilities has changed.  Effective 
September 23, 2002, new criteria were established for rating 
of intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2004).  Also, effective September 26, 
2003, new diagnostic criteria for spinal disabilities were 
added to 38 C.F.R. Part 4, listed as Diagnostic Codes 5235-
5243.  68 Fed. Reg. 51454 (August 27, 2003) (codified at 
38 C.F.R. § 4.71a).  Where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The veteran was informed of these regulatory changes within 
the RO's June 2004 Supplemental Statement of the Case.  
However, the medical evidence of record is insufficient to 
adjudicate the veteran's claim under the revised criteria.  
Specifically, Diagnostic Code 5293, for intervertebral disc 
syndrome, awards a disability rating based on the frequency 
of incapacitating episodes of low back pain.  However, the 
veteran's recent medical examinations reflect no findings 
regarding incapacitating episodes.  Where the record does 
not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, this issue must be remanded for additional 
development.  

Therefore, in light of the above, this claim is remanded to 
the RO for the following additional development:  

1.	The veteran should be scheduled for 
a VA orthopedic examination in order to 
determine the degree of impairment 
resulting from his lumbosacral spine 
disability.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include full range of motion 
studies, x-rays, laboratory tests, and 
any other tests considered necessary by 
the examiner.
When examining the veteran's spine, 
the examiner should specifically note the 
presence or absence of any muscle spasms 
on forward bending, loss of lateral 
spinal motion, or narrowing or 
irregularity of the joint space.  The 
examination findings should also include 
range of motion findings for forward 
flexion, extension, left lateral flexion, 
right lateral flexion, left lateral 
rotation and right lateral rotation.  In 
testing range of motion of the veteran's 
spine, the examiner should note if the 
veteran has any additional limitation of 
motion due to such factors as weakness, 
fatigability, incoordination, restricted 
movement, or pain on motion.  The 
examiner should also determine the 
frequency and duration of any 
incapacitating episodes resulting from 
the veteran's lumbosacral spine 
disability.  (An incapacitating episode 
is defined by regulation as a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
required bed rest prescribed by a 
physician and treatment by a physician.)  
Any other disability, neurological or 
otherwise, resulting from the veteran's 
disability of the low back should also be 
noted.   
The medical basis for all opinions 
expressed should be given.  

2.	Thereafter, the RO should again 
consider the veteran's pending increased 
rating claim in light of any additional 
evidence added to the record and in light 
of both the old and new rating criteria.  
If the benefit sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




